                Case 1:19-cv-08324-DLC Document 1-26 Filed 09/06/19 Page 1 of 1


  From: Amro Ali amro.ali9@icloud.com
Subject: Fwd: The Role of Estradiol in Idiopathic Anterior Uveitis during Eumenorrheic Stage of Life Stage of Life, another article has
         been pubslished.
   Date: August 14, 2018 at 4:35 PM
     To: Amro Ali amro.ali9@icloud.com




          Begin forwarded message:

          From: "Hutcheson, Kelly" <Kelly.Hutcheson@wmchealth.org>
          Subject: Re: The Role of Estradiol in Idiopathic Anterior Uveitis during Eumenorrheic Stage of Life Stage of Life,
          another article has been pubslished.
          Date: April 12, 2018 at 5A07A14 PM EDT
          To: Amro Ali <amro.ali9@icloud.com>
          Cc: Sansar Sharma <SANSAR_SHARMA@NYMC.EDU>, "wandel@wcmc.com" <wandel@wcmc.com>, "Wandel, Tad"
          <Tad.Wandel@wmchealth.org>

          Again, congratulations to you. You are making the department shine.

          Kelly A. Hutcheson, M.D., MBA

          On Apr 12, 2018, at 4:36 PM, Amro Ali <amro.ali9@icloud.com<mailto:amro.ali9@icloud.com>> wrote:


          1.
          Dear Drs. Hutcheson,Sharma and Wandel,
          This is another article which has been published and the link is below.
          Thanks for your kind support.
          Amro


          The Role of Estradiol in Idiopathic Anterior Uveitis during<https://na01.safelinks.protection.outlook.com/?
          url=http%3A%2F%2Fr.search.yahoo.com%2F_ylt%3DA0geKV7Gwc9aOe4ATB0PxQt.%3B_ylu%3DX3oDMTByOHZyb21tBGNvbG
          8DYmYxBHBvcwMxBHZ0aWQDBHNlYwNzcg--
          %2FRV%3D2%2FRE%3D1523593798%2FRO%3D10%2FRU%3Dhttp%253a%252f%252fcrimsonpublishers.com%252fmsor%252
          fpdf%252fMSOR.000507.pdf%2FRK%3D2%2FRS%3DX7jOMNwugvxOnHr03YfuBBx5y.4-
          &data=02%7C01%7CKelly.Hutcheson%40wmchealth.org%7Cc10df2027b704d5c9dfa08d5a0b51375%7C04a4e212fbc24cbdacc56
          7389ee10acb%7C0%7C1%7C636591621929390846&sdata=ALbjvhgm5aQz3yaqQxpYLpLoBYFZlmNj5XxfpqxODHs%3D&reserve
          d=0> Eumenorrheic Stage of Life Stage of Life
          crimsonpublishers.com/msor/pdf/MSOR.000507.pdf<https://na01.safelinks.protection.outlook.com/?
          url=http%3A%2F%2Fcrimsonpublishers.com%2Fmsor%2Fpdf%2FMSOR.000507.pdf&data=02%7C01%7CKelly.Hutcheson%40wm
          chealth.org%7Cc10df2027b704d5c9dfa08d5a0b51375%7C04a4e212fbc24cbdacc567389ee10acb%7C0%7C1%7C636591621929
          390846&sdata=BH%2FvPCiRw2RLykCs38ojdVXE3wDLrJNkLKm8gBDu8a0%3D&reserved=0>
          1/6 Volume 1 Issue 2 Inroucion Noninfectious uveitis is the most common form of uveitis observed in the United States, and
          approimately 81% of non

          Attention WMCHealth users: Do not open attachments or click on links contained in emails from unexpected sources or unknown
          senders.
